The Court
(Cranch, C. J.,
not giving any opinion) refused to give the instruction.
Mr Brent, then contended that by the law of Pennsylvania, to constitute usury, there must be a loan. See the Pennsylvania Act of 1823, Digest, p. 369. The act is only penal. The usury does not invalidate the contract against a stranger, without notice. Fleckner v. Bank of the United States, 8 Wheat. 354; Turner v. *524Calvert, 12 Serg. & Rawle, 46; Wycoff v. Longhead, 2 Dall. 92; Musgrove v. Gibbs, 1 Id. 217.
The Court was of opinion, that if tbe jury should find the law of Pennsylvania to be as in the statute of 1823, and that this was a loan of money by the plaintiff to the defendant at a higher interest than at the rate of six per centum per annum, the plaintiff cannot recover more than the amount paid by the plaintiff for the check with lawful interest thereon.
Thruston, J., however, was of opinion that, in such case, the plaintiff could not recover any thing.
Mr Bradley, for the defendant, contended that the burden of proof was on the plaintiff to show what he paid for the checks, as they had been delivered by the defendant to Hart, in blank, to be filled up by him, to raise money upon for his accommodation, the defendant never having received any consideration therefor; Woodhouse v Holmes, 10 Johns. 231; and having given evidence that Hart received only $265 for checks for $465, post-dated five months.
The Court (nem. con.) was of opinion that if the plaintiff would recover more than the $265 on the cheeks for $465, he must show that he paid more for them.
Verdict for the plaintiff, for the amount paid by the plaintiff for the checks with lawful interest thereon.